Exhibit 10.1

 

THIRD AMENDMENT TO

CONSULTING AGREEMENT

DATED AS OF JULY 2, 2012 BETWEEN

NTN BUZZTIME, INC. AND JABAM, INC.

 

 

The following amendment to the above-referenced Agreement between NTN BUZZTIME,
INC. and JABAM INC. are made and effective as of July 1, 2013.

 

A.Section 2.1 is amended to read, in its entirety, as follows:

 

The term of this Agreement shall commence on July 1, 2013 (the "Effective Date")
and, unless earlier terminated in accordance with Section ‎7 shall expire on
September 30, 2013.

 

 

  NTN BUZZTIME, INC.     JABAM, INC.                     By: /s/ Jenna Zdanowski
  By: /s/ Jeffrey A. Berg   Authorized Signature     Authorized Signature      
      Jenna Zdanowski     Jeffrey A. Berg   Print Name     Print Name          
  VP Human Resources     President   Title     Title             July 1, 2013  
  July 1, 2013   Date     Date

 

 

1



